FILED
                             NOT FOR PUBLICATION                             MAR 04 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50421

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00814-GAF

   v.
                                                 MEMORANDUM *
 ROOSEVELT ROY NEWTON, AKA
 SEAL B, AKA Birdman, AKA Bird,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      Gary A. Feess, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Roosevelt Roy Newton appeals from the denial of his motion pursuant to 18

U.S.C. § 3582(c)(2) for a reduced sentence. Pursuant to Anders v. California,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
386 U.S. 738 (1967), Newton’s counsel has filed a brief stating there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided the appellant with the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




SR/Research                               2                                    08-50421